Citation Nr: 1759203	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to service connection for arthritis of the bilateral feet.

3.  Entitlement to service connection for bilateral hand sprain.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

As noted in the April 2016 Board Remand, in October 2008, the Board remanded the issues of entitlement to service connection for ulcers and whether new and material evidence was received to reopen claims for service connection for arthritis, bronchitis and asthma, schizophrenia, and bipolar disorder for issuance of a statement of the case.  A statement of the case was issued in April 2009 and the Veteran perfected a timely appeal in June 2009. 

A July 2012 rating decision granted service connection for schizoaffective disorder, asthma, chronic bronchitis, thoracolumbar spine degenerative joint disease, and gastroesophageal reflux disease (GERD) and gastric ulcer.  The appeal as to those issues is resolved and they are no longer on appeal.  The rating decision advised the Veteran that the appeal for service connection for "arthritis of the hands, feet, and spine (cervical)" remained on appeal. 

In October 2013, the Board remanded the issues of whether new and material evidence had been received to reopen claims of entitlement to service connection for arthritis of the cervical spine, hands, and feet.

In April 2016, the Board reopened and remanded the claims.  They are now returned to the Board for further appellate review.

The Board has recharacterized the claims consistent with the examiners' findings, below.

Regarding representation, a May 2015 VA Form 21-22 reflects that the Veteran's representative was the Disabled American Veterans.  In January 2017, which was within 90 days following the mailing of notice to the Veteran that her appeal was recertified to the Board, the Veteran submitted a VA Form 21-22a, appointing Penelope E. Gronbeck as her attorney.  Therefore, the Board recognizes this change in representation.


FINDINGS OF FACT

1. The Veteran has DJD of the cervical spine that is attributable to her active military service.

2.  The Veteran has arthritis of the bilateral feet that is attributable to her active military service.

3.  The Veteran has bilateral hand sprain that is attributable to her active military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for DJD of the cervical spine are met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for arthritis of the bilateral feet are met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hand sprain are met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.



Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general service connection principles noted above, veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that cervical spine, feet, and hand disabilities are related to her service. 

The service treatment records (STR) show that on enlistment examination in July 1977, the Veteran was noted to have mild pes planus, which was not considered disabling.  No abnormalities of the cervical spine or hands were noted.  In October 1980, she was seen with complaints of a sharp pain and hot fluid-like sensation from the shoulder section of her spine up to the top of the neck.  She was referred to the emergency room and reported that while lifting an object, she experienced pain in her neck and felt like passing out.  The assessment was muscle spasm.  X-rays showed slight straightening of the cervical spine curve and muscle spasm. Other findings were normal.  On separation examination in July 1981, the Veteran's spine, upper extremities, and feet were all reported as normal.

In a September 1994 claim, the Veteran reported arthritis of the feet, spine, and hands. 

A March 1992 private treatment record notes the Veteran injured her lower back while on the job in April 1990.  

A September 1992 private treatment record reflects report of pain in her feet, legs, hands, wrists, and back.  

VA treatment records from 1994 to 2001 reflect multiple medical complaints of joint pain in right wrist, right ankle with mild joint edema, leg cramps at night and arthritis pains in neck, ankles, wrists, feet, and arms. 

A VA examination conducted in April 2012 indicates the Veteran had diagnoses of degenerative joint disease of the cervical spine; hallux valgus and degenerative joint disease of the feet; and bilateral hand strain.  The examiner opined that the claimed arthritis of the spine and bilateral feet and bilateral hand sprain were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that arthritis is inflammation of the one or more joints, which includes cervical, thoracolumbar (already service-connected), bilateral feet, as seen with the Veteran since the 1990s.  It can be current and chronic causes of joint pain, swelling, stiffness, and limited movement, as seen with the Veteran's history of hand and wrist pain dating to 1994.  The examiner further explained and recurrent strains of hand/wrist can lead to pain due to previous stretching and tear as seen with the Veteran. 

A November 2012 examiner provided additional opinion noting that medical records did not show any history of treatment for the cervical spine during service and therefore, the diagnosed cervical spine condition was less likely than not due to service.

On a June 2013 VA examination, the Veteran reported the onset of the condition in 1980.  X-rays were taken and did not document arthritis or degenerative joint disease.  The examiner stated that for the claimed condition of cervical spine condition, there was no diagnosis because there was no pathology to make a diagnosis. The examiner opined that the claimed condition was less likely than not related to service.  The rationale was that "[a]t present there is no diagnosis."

A June 2016 examiner opined the bilateral foot condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was the following.  The Veteran states she has had bilateral foot chronic pain from arthritis since she was on active duty.  The service treatment record in July 1981 is silent to complaints of foot pain.  There was no objective evidence of foot osteoarthritis while on active duty.  The Veteran reported pain was on the plantar aspect of both feet and at bilateral great toes and the STR does not support a diagnosis or chronic complaint of foot pain while on active duty, as the STR separation examination in July 1981 is silent to any complaints of foot pain or arthritis.  The examiner explained there is no evidence that the Veteran's pes planus increased in severity while on active duty.  The examiner also notes the Veteran has a history of foot/ankle trauma that required "both ankles to be rebuilt" in the 1990s.  She has bilateral L-shaped linear scars near lateral malleolus of both ankles.  The Veteran had several risk factors that predispose her risk for arthritis including diabetes, obesity, and a reported strong family history of osteoarthritis.

With regard to the hand disability, X-rays taken for VA examination in April 2012 did not show degenerative changes of either hand (31 years after separation from active service with no radiological evidence of bilateral hand osteoarthritis).  On this date, the Veteran's right thumb only shows minimal degenerative changes.  It is now 34 years since the Veteran's active service.  There is no medical nexus.  She is able to pedicure and appropriately polish her fingernails and toenails.  There were no visible deformities, weakness of either hand on physical exam.  There were no functional limitations of either hand on physical exam.  No chronic disabling condition.  The Veteran's bilateral hand pain and right thumb osteoarthritis are most likely attributed to aging, female sex, genetic predisposition, diabetes, and obesity.

With regard to the cervical neck disability, the Veteran has been disabled since 1991 according to SSA documents.  The Veteran stated she was injured on the job in 1991 and was pursuing Social Security disability at that time.  Veteran stated she was on the job and got hurt in 1991.  The Veteran states she was working as a home health aide and injured her lumbar spine while lifting a heavy patient and lost her mobility.  A subsequent Lumbar CT scan in 1992 showed lumbar degenerative disc disease.  Medical records show that after the job injury she was seen in October 1992 and diagnosed with "cervical strain."  Radiological evidence of cervical spine DJD was not evident until March 7, 2011, showing C4-6 degenerative joint disease (30 years after separation from active service).  SSA documents reflect that a December 1993 treatment record indicates the Veteran is a "37 year-old female alleges disability due to back pain and depression.  [Veteran] sustained back injury 4/90."  Additionally, the Veteran stated she was in a bad car accident 2002 or 2003 that required "jaws of life" to get her out of her car.  The SSA documents attribute her claimed back and neck pain solely due to the job history as a home health aide in April 1990, not related to military service.  The examiner opined there was no medical nexus to any event while on active duty.

In a September 2016 addendum opinion, the examiner indicated it is less likely as not that the Veteran's cervical spine disease is related to active service or any incident of service, to include complaints and findings during service in October 1980.  The reasoning was as follows.  The Veteran's reports that she "has had arthritis pain since service" were reviewed.  Pain is a symptom of a variety of diagnoses.  There is no medical evidence that memory is an accurate correlator to past pain experiences or that an individual can make an accurate diagnosis of a condition by feeling pain. Chronologic medical record documentation, of symptoms and illness, is the most accurate indicator of the past.  Research has "repeatedly shown that memory is spectacularly unreliable and malleable.  We routinely add or subtract people, details, settings, and actions to and from our memories.  We conflate, invent and edit."  Veterans "enjoy no immunity from this tendency."  This has nothing to do with gaming or working the system or consciously looking for sympathy.  We all do this: we cast our lives in terms of narratives that help us understand them."  An individual "who's having a difficult life may remember" a circumstance, an event or a symptom, and everything makes sense."  Scientific American, Psychology,
April 2009.

Here, a current disability is established.  The April 2012 VA examiner provided diagnoses of bilateral hand strain, degenerative arthritis of the spine and bilateral feet. 

There is conflicting evidence as to a nexus to service.  Both the positive and negative opinions explained the reasons for their conclusions based on an accurate characterization of the evidence of record and are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  However, the June 2016 examiner relied heavily on the absence of contemporaneous medical evidence and did not fully consider the Veteran's statements as to continuity of symptoms and also did not address the April 2012 examiner's findings.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  In addition, although in the July 2012 rating decision, the RO determined that the April 2012 VA examiner's findings that the Veteran's pain documented since the 1990s was inadequate because the Veteran was discharged from service in 1981, it appears the May 2012 VA examiner indicated the first clinical documentation was in the 1990s and that such represented a continuation of her pain since service due to inflammation and recurrence of sprains, consistent with the Veteran's reports that she continued to experience pain during and since service.
The evidence is thus approximately evenly balanced on this dispositive issue.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for DJD of the cervical spine, arthritis of the bilateral feet, and bilateral hand sprain, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for DJD of the cervical spine is granted.

Entitlement to service connection for arthritis of the bilateral feet is granted.

Entitlement to service connection for bilateral hand sprain is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


